 Case 2:21-cv-04295-DSF-PD Document 33-10 Filed 08/05/21 Page 1 of 2 Page ID #:220




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
     AREC D. SIMERI,                        Case No. 2:21 CV-04295-DSF-PD
12
                           Plaintiff,
13                                          [PROPOSED] ORDER GRANTING
          v.                                DEFENDANTS’ MOTION TO
14
                                            TRANSFER VENUE OR, IN THE
     CHURCHILL CAPITAL
15   CORPORATION IV, ATIEVA INC.            ALTERNATIVE, STAY
16   d/b/a LUCID MOTORS, MICHAEL
     KLEIN, JAY TARAGIN, and PETER          Date: October 18, 2021
17   RAWLINSON,                             Time: 1:30 p.m.

18                         Defendants.      Dept.:   Courtroom 7D
                                            Judge:   Honorable Dale S. Fischer
19
20
21
22
23
24
25
26
27
28
 Case 2:21-cv-04295-DSF-PD Document 33-10 Filed 08/05/21 Page 2 of 2 Page ID #:221




 1         Defendants’ Motion to Transfer Venue Or, in the Alternative, Stay came on for
 2   hearing on October 18, 2021, in Courtroom 7D of the above-referenced court, the
 3   Honorable Dale S. Fischer presiding. Having considered the pleadings, papers and
 4   accompanying documents, and all other matters presented to the Court, and good cause
 5   appearing therefor:
 6         IT IS HEREBY ORDERED that:
 7         1. Defendants’ Motion to Transfer Venue Or, in the Alternative, Stay is
 8            GRANTED as follows:
 9         2. [This action is hereby transferred to the Northern District of Alabama, Eastern
10            Division, with the appropriate assignment of judge in that division.]
11         3. [This action is hereby stayed pending resolution of the related matter in the
12            Northern District of Alabama, Phillips v. Churchill Capital Corp. IV, et al.,
13            No. 1:21-cv-00539-ACA (N.D. Ala.).]
14
15   Dated: _________________
                                                 Honorable Dale S. Fischer
16
                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
